Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Information Disclosure Statement
This Corrected Notice of Allowability is in response to the Information Disclosure Statement (IDS) submitted on March 12, 2021.  Said IDS was filed after the mailing date of the Notice of Allowance on December 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JON CHANG/Primary Examiner, Art Unit 2665